DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention II (claims 15-20) in the reply filed on December 5, 2021 is acknowledged.
Claims 1-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 5, 2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woods et al. (US 2012/0095559 A1).
Claim 15. Woods et al. disclose a system for spinal surgery in an intervertebral space between a superior vertebra and an inferior vertebra, comprising: an implant (implant 900) for implantation in the intervertebral space, wherein the implant comprises a superior side (upper surface 970) for contacting the superior vertebra, an opposite inferior side (lower surface 960) for contacting the inferior vertebra, and an instrument connection feature (recesses 990 at back end 920); and an instrument (device 1000) comprising an implant connection feature (clamps 1320) and a friction-reducing feature (upper sliding cover 1210), wherein the instrument is connectable to the implant, wherein the instrument comprises first, second, and third states; wherein in the first state, the implant connection feature is in an unlocked state and the friction-reducing feature is in a disengaged state, wherein in the unlocked state, the implant connection feature is not fixed to the instrument connection feature (at this point, this is when the device 1000 is not in any contact with implant 900), wherein when the instrument is connected to the implant and the friction-reducing feature is in the disengaged state, the friction-reducing feature is spaced apart from the implant so that no portion of the instrument extends over the superior side of the implant (at this point, clamps 1320 engage with recesses 990, but sliding covers 1210 have not yet been extended over implant 900 – see para. 0105); wherein in the second state, the implant connection feature is in a locked state and the friction-reducing feature is in an engaged state, wherein when the instrument is connected to the implant and the implant connection 
Claim 16. Woods et al. disclose wherein when the instrument is connected to the implant, no portion of the instrument extends over the inferior side of the implant (this occurs during the first state – see claim 15 – where clamps 1320 engage with recesses 990, but sliding covers 1210 have not yet been extended over implant 900 – see para. 0105) (Figs. 23-27 and 31-39). 
Claim 17. Woods et al. disclose wherein when the instrument is connected to the implant and the instrument is in the second state, no portion of the instrument extends over the inferior side of the implant (note that Figs. 37 and 38 show that sliding covers 1210 are flush with or lower than the upper/lower surfaces 970/960) (Figs. 23-27 and 31-39). 
Claim 18. Woods et al. disclose wherein the friction-reducing feature is a tab (upper sliding cover 1210) of the instrument, wherein when the instrument is connected to the implant and the tab is in the engaged state, the tab protrudes superiorly beyond 
Claim 19. Woods et al. disclose wherein the implant comprises a slot (recesses 990 at front end 910) extending across the superior side of the implant, when the instrument is connected to the implant and the tab is in the engaged state, the tab is received in the slot (see Fig. 38) (Figs. 23-27 and 31-39). 
Claim 20. Woods et al. disclose wherein when the instrument goes between the second and third states, the tab slides relative to the slot (para. 0105 states that sliding covers 1210 are slid into position to reach the second state and then back to reach the third state – see also claim 15 above) (Figs. 23-27 and 31-39).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NANCY HARVEY whose telephone number is (571)270-3815. The examiner can normally be reached Mon.-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773